DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-20 are pending
Applicant provided Information Disclosure Statement (IDS). 
This application is a continuation application of U.S. application no. 14592291.
Continuation
This application is a continuation application of U.S. application no. 14592291 filed on January 8, 2015 now U.S. Patent 10373181 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘181 patent would anticipate, or render obvious, claim 1 of the instant application. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 of ‘181 patent would anticipate, or render obvious, claim 2 of the instant application. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other Claim 3 of ‘181 patent would anticipate, or render obvious, claim 3 of the instant application. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 4 of ‘181 patent would anticipate, or render obvious, claim 4 of the instant application. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 5 of ‘181 patent would anticipate, or render obvious, claim 5 of the instant application. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 6 of ‘181 patent would anticipate, or render obvious, claim 6 of the instant application. 
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 7 of ‘181 patent would anticipate, or render obvious, claim 7 of the instant application. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 of ‘181 patent would anticipate, or render obvious, claim 8 of the instant application. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of ‘181 patent would anticipate, or render obvious, claim 9 of the instant application. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 10 of ‘181 patent would anticipate, or render obvious, claim 10 of the instant application. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 11 of ‘181 patent would anticipate, or render obvious, claim 11 of the instant application. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other Claim 12 of ‘181 patent would anticipate, or render obvious, claim 12 of the instant application. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 13 of ‘181 patent would anticipate, or render obvious, claim 13 of the instant application. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 of ‘181 patent would anticipate, or render obvious, claim 14 of the instant application. 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 15 of ‘181 patent would anticipate, or render obvious, claim 15 of the instant application. 
Claim 16  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 16 of ‘181 patent would anticipate, or render obvious, claim 16 of the instant application. 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 17 of ‘181 patent would anticipate, or render obvious, claim 17 of the instant application. 
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 of ‘181 patent would anticipate, or render obvious, claim 18 of the instant application. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 19 of ‘181 patent would anticipate, or render obvious, claim 19 of the instant application. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 20 of ‘181 patent would anticipate, or render obvious, claim 20 of the instant application. 

Claim Objections
Claim 14 and 15 are objected to because of the following informalities:  Claims 14 and 15 state “the method of claim 9,” however claim 9 is directed to a system and   Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 9 and 16 recite the limitations of creating a plurality of profiles for a first user, each profile of the plurality of profiles comprising a level of information associated with a type of event; obtaining from a mobile device of the first user a scanned code associated with an event; identifying a profile of the plurality of profiles of the first user associated with a type of the event based on the scanned code associated with the event; granting the group of users access to view the identified profile of the first user, wherein each user of the group of users has scanned the code associated with the event; receiving, from the identified profile, the item from the first user; distributing the item to the group of users; receiving an assigned value for the item and real-time user location tracking information from a set of profiles associated with the one or more users of the group of users, the set of profiles based on the code associated with the event scanned by the one or more users of the group of users; generating a visual information indicator corresponding to the assigned value and to a profile of the set of profiles associated with the one or more users of the group of users;  END920140123US02Page 24 of 32associating the generated visual information indicator with the real-time user location tracking information; generating a video display of a physical area of the event; and displaying, to the first user via the mobile device, the visual information indicator on the video display of the physical area at a real-time location from the real-time user location tracking information.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts that fall in the abstract idea grouping of certain methods of organizing human activity. For example, the claims deal with users interacting with one another regarding an item with respect to positive and negative values. The item being received from a first user and then distributed to a group of users. The claims also deal with users interacting with one another on the bases of location. Tracking information is received from users and displayed for further analysis. These limitations clearly fall in the abstract idea grouping of certain methods of organizing human activity (behaviors, business relations, managing personal behavior or relationships or interactions between people).


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims recite for example the additional elements of system, memory medium, bus, processor, mobile device, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or 
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe characteristics of the item such as the item being a product, idea, discussion topic, presentation topic, or reaction to presentation topic. In another example, the dependent claims further describe items that have the highest value as well as assigning positive and negative values to the items. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
 Method, however method is not considered an additional element. 
Claim 1, 9, and 16 further recite mobile device
Claim 7 recites social media websites
Claim 9 recites system, memory medium, bus, processor
Claim 16 recites computer program product, non-transitory computer readable medium
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer as seen in para 0054.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0054. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.





Allowable Subject Matter
The claims incorporate the same allowable and patent eligible subject matter as the parent case, application 14592291 now US Patent 10373181 and is therefore deemed allowable over the prior art of record.  However the 35 USC 101 rejection must be overcome and the Double Patenting rejection must be overcome by either amendment or Terminal Disclaimer. 
Conclusion
	The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure 
Tsyganskiy et al. (20040162751), which discloses method and systems for rating ideas which include rating ideas by users in an organizations.
Adler et al. (20110054876), which discloses methods and systems for scheduling recurring events that include a plurality of invitees
Abhyanker et al. (US20090063252A1) which discloses a method, apparatus and system of polling in a geo-spatial environment.
Azar (US8121886B2) which discloses a system and method for confidence-based selection of items for use in conducting a computer-implemented survey.
Tareen et al. (8548996) which discloses ranking content items.
Bedi et al. (20140214489) which discloses A method and system for facilitating visual feedback and analysis over a network that has multiple users who each have a communication device
Cooper et al. (20150220948) which discloses a system, method, and apparatus for providing on-site election services.
Siddique et al. (US20130215116A1) which discloses methods and systems described herein relate to online methods of collaboration in community environments.
Graff et al. (US20140358632A1) which discloses computer-based system for enhanced communications and event management that focuses on customization of the event attendee experience.
Valentine et al. (US20080312946A1) which discloses location-based technologies to improve a trade show information management. Attendees may benefit from real time, location-specific feedback on trade show activities, aggregated exhibit ratings from other participants
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MUSTAFA IQBAL/Examiner, Art Unit 3683